Citation Nr: 1434040	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left elbow tenosynovitis/epicondylitis.

2.  Entitlement to service connection for muscle pain in the upper back.

3.  Entitlement to service connection for muscle pain in the neck.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an increased rating for rhinitis/sinusitis, currently rated 30 percent disabling.

8.  Entitlement to an increased rating for migraines, currently rated 10 percent disabling.

9.  Entitlement to an effective date prior to January 11, 2007, for the grant of a 30 percent rating for rhinitis/sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991; from July 1991 to August 1992; and from January 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Veteran testified at a videoconference hearing in March 2014.  He was subsequently informed by letter dated in May 2014 that a written transcript of the proceeding could not be produced due to technical difficulties encountered with the Digital Audio Recording System.  He was provided the opportunity to appear at a rescheduled hearing responded that he wanted to be scheduled for a personal hearing before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Provide notification of the time, place, and date of the hearing to the Veteran and representative.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

